In an action for the rescission of a contract for the purchase and sale of an apartment house and for restitution, an accounting, and incidental relief, by reason of an alleged misrepresentation by the vendor as to the rate of interest payable on a mortgage which was a lien on the premises, interlocutory judgment in favor of plaintiff, insofar as appealed from, unanimously affirmed, with costs. Ho opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Holán and Sneed, JJ. [See post, p. 934.]